Application for review of sentence imposed by the Superior Court, Judicial District of Stamford/Norwalk, G.A. 20 at Norwalk, Docket No. CR 20-40084;
Lawrence Geller, Defense Counsel, for Petitioner
Philip D'Eramo, Assistant State's Attorney, for the State.
Sentence affirmed
BY THE DIVISION: The petitioner, presently twenty (20) years of age, was convicted after a trial by jury of Sale of a Narcotic Substance (Accessory) in violation of C.G.S. Secs.53a-8 and 21a-277 (a).
He received a sentence of eight and one-half years (8 1/2), to be served consecutively to a sentence he was presently serving. The present crime occurred on April 7, 1989. The petitioner was, in conjunction with a co-defendant, selling narcotics on the street. At the time he was on Supervised Home Release.
He asks the Division to consider that, as an accessory, his sentence was disproportionate. The petitioner says that he was in the "wrong place at the wrong time." When interviewed by the Probation Officer he commented "where and how did they find me guilty? I didn't have nothing on me." Those sentiments are not consistent with an understanding of inappropriate behavior and expectations of future noncriminal activity.
The sentencing Court was not optimistic about the petitioner's future ability or desire to behave responsibly, based on his past personal history which included a lack of interest in any employment, his history of larceny and his shown contempt for the freedom of the Supervised Home Release Program. CT Page 746
The Review Division does not find the sentence to be unwarranted or disproportionate. It is affirmed.
Purtill, J., Klaczak, J., and Norko, J., participated in this decision.